Name: Commission Regulation (EEC) No 3126/87 of 20 October 1987 laying down to what extent applications for issue of export licences submitted during October 1987 for beef and veal products which may benefit from special import treatment in a third country may be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 10 . 87 Official Journal of the European Communities No L 296/7 COMMISSION REGULATION (EEC) No 3126/87 of 20 October 1987 laying down to what extent applications for issue of export licences submitted during October 1987 for beef and veal products which may benefit from special import treatment in a third country may be accepted applied for exceed the quantities available, to reduce the quantities requested by a fixed percentage ; Whereas Commission Regulation (EEC) No 2621 /87 Q fixed the quantities of meat which might be exported on special terms for the fourth quarter of 1986 ; Whereas the quantities for which licence applications have been lodged for the fourth quarter of 1987 are lower than those available ; whereas these applications can, therefore, be met in full, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2931 /79 of 20 December 1979 on the granting of assistance for export of agricultural products which may benefit from a special import treatment in a third country ('), and in particular Article 1 (2) thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EEC) No 467/87 (3), Whereas Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the applica ­ tion of the system of import and export licences in the beef and veal sector (4), as last amended by Regulation (EEC) No 520/87 (*), lays down, in Articles 14 and 15, detailed rules for export licence applications for the products referred to in Article 1 of Commission Regula ­ tion (EEC) No 2973/79 (6) ; whereas Article 15 (6) (c) of Regulation (EEC) No 2377/80 requires the Commission, where the quantities in respect of which licences are HAS ADOPTED THIS REGULATION : Article 1 The applications for export licences lodged for the beef and veal referred to in Regulation (EEC) No 2973/79 for the fourth quarter of 1987 shall be met in full . Article 2 This Regulation shall enter into force on 21 October 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 334, 28 . 12. 1979, p. 8 . (2) OJ No L 148, 28 . 6 . 1968, p. 24. 0 OJ No L 48 , 17 . 2. 1987, p. 1 . (4) OJ No L 241 , 13 . 9 . 1980, p. 5 . 0 OJ No L 52, 21 . 2. 1987, p. 13 . (6) OJ No L 336, 29. 12. 1979, p. 44. 0 OJ No L 248, 1 . 9. 1987, p. 22.